CAMPBELL, Acting Chief Judge.
Appellant challenges his judgment and sentence for possession of cocaine and possession of marijuana. Of the four issues raised on appeal, we find merit only in the last issue that the written replevin order did not conform to the trial court’s oral pronouncement. We therefore affirm Appellant’s conviction and sentence without discussion, but remand for conformance of the written order to the oral pronouncement.
Appellant filed a pro se motion for replevin requesting the return of any money he possessed at the time of his arrest. The trial court granted the motion and directed defense counsel to prepare an order directing that the funds be returned. The written order that was filed, however, denied Appellant’s request. Written orders must conform to the oral pronouncements made in open court. See Walker v. State, 593 So.2d 301 (Fla. 2d DCA 1992); Beal v. State, 478 So.2d 401 (Fla. 2d DCA 1985). Accordingly, we remand with instructions that the trial court conform the written order to its oral pronouncements.
THREADGILL, J., and LANGFORD, J. DAVID, Associate Judge, Concur.